Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 4/8/2022, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael A. Dryja (Reg. No. 39662), Attorney of Record, on 7/13/2022.

The application has been amended as follows:

1.	(currently amended) A method comprising: 
		receiving, at least one processor: 
			a mesh model for an object; 
			a first transformation matrix to be applied to the mesh model to describe a first version of the object to generate via additive manufacturing;
			a second transformation matrix, different than the first transformation matrix, to be applied to the mesh model to describe a second version of the object to generate via additive manufacturing, wherein the first and second versions of the object differ in any or any combination of position, orientation, scale, and symmetry; 
		determining, by the at least one processor, that the first and second transformation matrices describe transformations that are mesh-error equivalent in that include translation transformations that produce a same type of errors in the first and second versions of the object when applied to the mesh modelphysical building the object via additive manufacturing as either one or both of the first and second versions of the object

2.	(previously presented) The method of claim 1, wherein inspecting the mesh model for the mesh errors comprises determining whether the mesh model comprises any mesh errors that would result in an object generation error. 

3.	(previously presented) The method of claim 1, further comprising validating the mesh model by determining whether the mesh model comprises one or multiple of any of the following: 
		an isolated polygon or vertex; 
		an empty mesh volume;
		a negative mesh volume;
		a hole; 
		inconsistent polygon orientations; 
		overlapping polygons; 
		duplicated polygons or vertices; 
		zero area polygons;
		non-manifold vertices or edges; and
		mesh intersections. 

4.	(previously presented) The method of claim 1, further comprising in response to the mesh model having no mesh errors, generating, by the at least one processor, object generation instructions by which the first and second versions of the object can be generated.

5. 	(previously presented) The method of claim 1, in response to the mesh model having one or multiple mesh errors, generating a user indication of the mesh errors of the mesh model. 

6.	(previously presented) The method of claim 1, wherein the first and second transformation matrices place the mesh model within a virtual build volume via the first and second versions, respectively. 

7.	(previously presented) The method of claim 1, wherein the first and second transformation matrices describe any or any combination of a scaling transformation, a rotational transformation, a translational transformation, and a symmetrical transformation. 

8. 	(previously presented) The method of claim 1, wherein determining that the transformations described by the first and second transformation matrices are mesh-error equivalent comprises determining that the transformations described by the first and second transformation matrices are equivalent in terms of a risk that a portion of the object has a predicted object generation temperature below a fusing temperature of build material to be used in generating the first and second versions of the object, respectively. 

9.	(currently amended) An apparatus comprising:
		a processor; and		a memory storing instructions executable by the processor to: 
			 analyze data indicative of a virtual build volume describing a plurality of versions of an object to be generated via additive manufacturing, to determine that transformations applied to a mesh model to respectively describe the versions of the object are mesh-error equivalent in that include translation transformations that produce a same type of errors in the versions of the object when applied to the mesh model
			in response to determining that the transformations are mesh-error equivalent, inspect the mesh model for mesh errors just once for all the transformations, as opposed to individually for each transformation; and			in response to the mesh model having no mesh errors, having user-accepted mesh errors, or having no mesh errors preventing generation of the versions of the object via additive manufacturing, physically building the object via additive manufacturing as ,		wherein the versions of the object differ in any or any combination of position, orientation, scale, and symmetry

10.	(previously presented) The apparatus of claim 9, wherein the instructions are executable by the processor to further generate object generation instructions by which the versions of the object can be generated. 

11.	(previously presented) The apparatus of claim 10, wherein the instructions are executable by the processor to validate the mesh model by determining whether the mesh model comprises one or multiple of any of specified polygons, vertices, volumes, holes, orientations, edges, and intersections. 

12. (previously presented) The apparatus of claim 9, in which the instructions are executable by the processor to, in response to the mesh model having one or multiple mesh errors, generate an alert as to the mesh errors of the mesh model. 

13. (currently amended) The apparatus of claim 9, wherein the transformations describe any or any combination of a scaling transformation, a rotational transformation, a translational transformation, and a symmetrical transformation.

14. (currently amended) A non-transitory machine readable medium comprising instructions that, when executed by a processor, cause the processor to: 
		for a mesh model associated with each of a plurality of transformations, determine that the transformations are mesh-error equivalent in terms of mesh errors in that include translation transformations that produce a same type of errors in respective versions of the object when applied to the mesh model
		in response to determining that the transformations are mesh-error equivalent, inspect the mesh model just once for all the transformations, as opposed to individually for each transformation; and		in response to the mesh model having no mesh errors, having user-accepted mesh errors, or having no mesh errors preventing generation of the versions of the object via additive manufacturing, physically building the object via additive manufacturing as ,		wherein the respective versions of the object differ in any or any combination of position, orientation, scale, and symmetry

15.	(currently amended) The non-transitory machine readable medium of claim 14, wherein the instructions, when executed by the processor, cause the processor to further generate object generation instructions by which the respective versions of the object can be generated.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Lappas et al (US 2018/0095450 A1) teaches a method of monitoring the three-dimensional printing processes may cause certain alterations (e.g., deformations) to occur in the three-dimensional (3D) object and providing corrective adjustment. The alterations may be structural alterations in the overall shape of at least a portion of the 3D object and/or in the microstructure of at least a portion of the 3D object.
Popa et al (NPL: Material-aware mesh deformations, 2006) teaches a new approach to model deformation that incorporates non-uniform materials into the geometric deformation framework.
Woytowitz et al (US 20200307174 A1) teaches a method of identifying mesh error and providing visualization and notification of the result of the mesh model to users.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 9 and 14: 
“determining, by the at least one processor, that the first and second transformation matrices describe transformations that are mesh-error equivalent in that the transformations described by the first and second transformation matrices include translation transformations that produce a same type of errors in the first and second versions of the object when applied to the mesh model; wherein the first and second versions of the object differ in any or any combination of position, orientation, scale, and symmetry;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148